Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 34, 36, 38 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over John Pluenneke (US 2004/0147428), in view of Barnes (“Anti-inflammatory action of glucocorticoids: molecular mechanisms,”  Clinical Science, 1998, Vol. 94, pp 557-572), Yu et al. (“Afatinib-new therapy option for EGFR-mutant lung cancer,” Nature Reviews/Clinical Oncology, October, 2013, Vol. 10, pp 551-552).  Ju et al. (CN101669941 A), and in further view of Butterworth et al. (US 8,946,235) and Cancer Network (“FDA grants Osimertinib accelerated approval for T790M-positive NSCLC” November 16, 2015.
Pluenneke teaches administering to a human patient suffering from an EGFR + cancer therapeutically effective amounts of an EGFR inhibitor and a tumor necrosis factor (TNF) inhibitor  (see [0064]), or a COX-2 inhibitor (See, [0060] to [0063]. Pluenneke teaches TNF inhibitors can simultaneously increase the effectiveness of EGFR inhibitors by decreasing the expression of EGFR and exert other anticancer effects such as blocking angiogenesis and/or bone resorption (see [0064]). Pluenneke teaches the EGFR inhibitor can be OSI-774 (also known as erlotinib or TARCEVA), or ZD-1839 (gefitinib) (see [0056] and [0164]). Pluenneke teaches the TNF inhibitor can be etanercept (also known as ENBREL) (see [0065]). Pluenneke et al further teaches combination therapy is a more effective therapy in order to overcome possible cancer cell resistance to one of the drugs (see [0040]). 
Pluenneke does not explicitly teach administration of an EGFR inhibitor and a TNF inhibitor to a Lung cancer patients, such as non-small cell lung cancer with T790M, in particular, wherein TNF inhibitor is glucocorticoids: dexamethasone or prednisone, and EGFR inhibitor is one of osimertinib and afatinib.
However, Pluenneke does teach that that TNF inhibitors can simultaneously increase the effectiveness of EGFR inhibitors by decreasing the expression of EGFR and exert other anticancer effects such as blocking angiogenesis and/or bone resorption. ([0064]), and thus, the use of combination therapy is used to overcome cancer cell resistance. Further, COX-2 contributes to inhibition of apoptosis, increased angiogenesis, increased invasiveness, modulation of inflammatory and immune responses, and conversion of procarcinogens to carcinogens. COX-2 inhibitors that are appropriate include selective COX-2 inhibitors, which inhibit the COX-2 enzyme without a substantial inhibition of the COX-1 enzyme, and non-selective COX-2 inhibitors. Yu et al. teach that afatinib, as a new option for EGFR mutant lung cancer, is an FDA approved drug for treatment of non-small cell lung cancer. See, particularly, the abstract. Afatinib, a ‘second-generation’ EGFR TKI, is an irreversible, covalently-bound inhibitor of EGFR that in preclinical studies was shown to be more potent than erlotinib against all forms of EGFR, including wild-type, exon 19 deletion, L858R and T790M. Afatinib has been studied as both first-line treatment for patients with EGFR mutant lung cancers and as treatment in the EGFR TKI acquired resistance setting (Table 1). See, page 551 and middle column and the table.
Barnes teach that glucocorticoids have been known as inhibitor/antagonist of TNF-alpha and COX-2. See, particularly, glucocorticoids inhibit the transcription of several pro-inflammatory cytokines, particularly, TNF-alpha. See, particularly, table 1 at page 560, right column of page 561 bridging to page 562. Ju et al. teach the employment of combination of anti-inflammatory drugs that have a certain regulatory effect on cytokines, particularly, glucocorticoid drugs, and an anticancer agents for treatment of cancer, particularly, non-small cell lung cancer. Preferred glucocorticoids include prednisone, dexamethasone. See, particularly, lines 10-28, 38-48, 213-246 (the translation copy). The drugs may be administered simultaneously, separately or sequentially. The combination are suitable for treatment of various cancers. See, lines 292 to 327. In the experiments, dexamethasone show some activity against various tumors, it exhibits significant synergist effect when used in combination with other anticancer agents. See, particularly, examples 1-3 lines 364-555 and Figures 1-2.  Butterworth et al. teach osimertinib. as EGFR inhibitor, for treatment of various cancers, particularly those with EGFR mutation, such as non-small cell lung cancers (NSCLC). See, the abstract, col. 4, lines 13-20, col. 15, line 61 to col. 18, line 14, and the claims. The compounds may be employed with a variety of other known anti-cancer and/or therapeutic agents. See, col. 18, line 14 to col. 19, line 59. Cancer network reveals that osimertinib has been approved by FDA for treatment T7900M-positive NSCLC. See, the entire document. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a combination of an EGFR inhibitor, such as afatinib, or osimertinib, and one glucocorticoid selected from prednisone and dexamethasone for treatment of cancer with EGFR, such as non-small cell lung cancer, including those having T760M mutant. 
A person of ordinary skill in the art would have been motivated to  use a combination of an EGFR inhibitor, such afatinib, or osimertinib, and one glucocorticoid selected from prednisone and dexamethasone for treatment of cancer with EGFR, such as non-small cell lung cancer such as non-small cell lung cancer, including those having T760M mutant, because glucocorticoids have been old and well-known as TNF inhibitors/antagonists, as well as COX-2 inhibitor, and prednisone and dexamethasone have been particularly known as cytokines modulator, for treatment of cancers, such as non-small cell lung cancer, particularly in combination with other anticancer agents. Further, one having ordinary skill in the art would have a reasonable expectation that the combination of an EGFR inhibitor and a TNF inhibitor would have therapeutic effect in a cancer with EGFR, including those  having T790M mutant, because a combination of EGFR inhibitor and TNF inhibitor has been particularly taught in the art for treatment of cancer with a superior properties compared with monotherapy and afatinib  is particularly known for treatment of non-small cell lung cancer with T790M, particularly in combination with other agent. Further, osimertinib has been a known EGFR inhibitor particularly suitable for treating cancer with mutated EGFR, such as NSCLC. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as the two drugs are known to action on different targets and to work synergistically. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill at the time before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 36, and 38, note Pluenneke teaches the combination can be administered as a single composition or two separate compositions (see [0159]).  Therefore, one having ordinary skill in the art would administered the combination either concurrently or at different times. 
Response to the Arguments
Applicants’ amendments and remarks submitted April 14, 2022 have been fully considered, and found persuasive as to the provisional double patenting rejection over 15/940,802, and to  claims 1 and 43, but not persuasive as to the rejection set forth above. Particularly, as applicants explained, claims of application  ‘802 are drawn to treating two distinct cancer types and there would have no sufficient teaching or suggestion that treating one type of the cancer would have been obvious over the other. Claims 1 and 43 are allowable for reasons set forth on the record, particularly, because of the unexpected benefit presented on the record. 
The rejection of claims 33, 34, 36 , 38 and 41-42 have been maintained as being not commensurate in scope with the unexpected results. Applicants fails to explains why the unexpected benefit shown in the 132 declaration would have been extrapolated to other compounds and/or combinations encompassed therein. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627